— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Nastasi, J.), rendered June 20, 1984, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s intent to cause the death of the victim (see, People v Reynolds, 107 AD2d 724). Furthermore, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
In its Sandoval ruling, the court properly weighed the probative value of the defendant’s past conviction for a dissimilar crime with the risk of potential prejudice to the defendant (see, People v Bennette, 56 NY2d 142; People v Frumerin, 121 AD2d 736, lv denied 68 NY2d 812).
In this case the defense offered the testimony of two psychiatrists in support of the defense of extreme emotional disturbance. In so doing they referred to certain violent episodes in the defendant’s past. Under these circumstances, it was proper for the People’s expert, who testified in rebuttal, to refer to the same incidents and to others not objected to by defense counsel.
We have reviewed the defendant’s remaining contentions, including those presented in his pro se supplemental brief, and find them to be without merit (see, People v Sanchez, 131 AD2d 606, lv denied 70 NY2d 717; People v Onofrietti, 109 AD2d 896; People v Suitte, 90 AD2d 80). Thompson, J. P., Spatt, Sullivan and Harwood, JJ., concur.